NORTHCUTT, Judge.
Darren Vernon pleaded no contest to numerous crimes. At his sentencing hearing, and in this appeal, he argued that he could not be sentenced as a prison releasee reoffender for several burglaries, all of which were of unoccupied dwellings. Our supreme court agreed with his position in State v. Huggins, 744 So.2d 1215 (Fla. 4th DCA 2001). Accordingly we reverse his prison releasee reoffender sentences for the burglaries and remand for resentenc-ing. We note that Vernon was also sentenced as a prison releasee reoffender for several counts of grand theft, grand theft of a motor vehicle and criminal mischief. None of these crimes qualifies a defendant for sentencing as a prison releasee reoffen-der. § 775.082, Fla. Stat. (1999). Those sentences are also reversed and remanded for resentencing.
PATTERSON, C.J., and DANAHY, PAUL W. (Senior) Judge, Concur.